DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10th, 2022 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (Korean Application KR10-2019-0135604 filed on October 29th, 2019).

Response to Arguments
Applicant amended claims 1, 4 – 7, 10 – 11, 13 – 14, and 17 beyond formalities and 112 Rejections.
Applicant canceled claim 16.
The pending claims are 1, 4 – 7, 10 – 11, 13 – 14, and 17 [Page 12 lines 1 – 8].

Applicant comments on Examiner’s consideration the August 26th, 2021 IDS and Examiner’s Indication of Drawing Objections [Page 12 lines 9 – 15].  The Examiner notes the previous Detailed Action did not list any Drawing Objections thus no Drawing Objections existed.
Applicant amended the Claims and made arguments to address Examiner’s Objections [Page 12 line 16 – Page 13 line 3].  The Applicant contends the term “deep” is a term in the art and refers to Specification Paragraph 65, however the term “deep” in view of the definition cited does not provide a 
The Examiner notes the Applicant did not specifically argue regarding the treatment / interpretation of the claimed “permission” feature 

Applicant amended the claims to address Examiner’s 112(b) Rejections [Page 13 lines 4 – 8].  The Examiner reconsiders the Rejections in view of the amended claims.  The Examiner notes there are no arguments made against any of the 112b Rejections, thus may maintain Rejections in view of no persuasive arguments.  Further, the amendments to the claims may raise additional 112(b) Rejections.

Applicant’s arguments, see Page 14 lines 22 – 31 and Page 18 line 4 – Page 19 line 15, filed January 10th, 2022, with respect to claims 1, 10, and 11 have been fully considered and are persuasive.  The 35 USC 103 Rejection of claims 1, 10, and 11 has been withdrawn.
Note: The Examiner does not include Figures or citations from Minezawa in the line counts cited.
First, the Applicant recites the references against the claims [Page 13 lines 9 – 18].
Second, the Applicant recites amended independent claim 1 and alleges the references do not teach features of the amended claim [Page 13 line 19 – Page 14 line 21].
Third, the Applicant contends Wang Figures 5, 9 – 11, and 17 as well as Paragraph 386 do not teach features of amended independent claim 1 [Page 14 line 22 – Page 17 line 1].  While Wang Figure 24 was not discussed or points made in the previous response, the arguments in view of the amended claims are persuasive in at least Page 14 lines 22 – 31 where the claimed relationship between two neural networks is not rendered obvious by Wang.

Fourth, the Applicant contends Minezawa specifically in Paragraphs 31 – 32 and 39 do not teach features of amended claim 1 [Page 17 line 1 – Page 18 line 11].
explicitly signaling information in a bitstream [Page 15 lines 1 – 6 and Page 17 line 6 – Page 18 line 2]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Fifth, the Applicant contends the combination of references do not render obvious amended independent claim 1 [Page 18 line 12 – Page 19 line 7] and the other amended independent claims and the dependent claims are allowable for at least the reasons given for amended independent claim 1 [Page 19 lines 8 – 15].
Sixth, the Applicant separately argues for amended claim 17 [Page 19 lines 16 – 23], but the argument is moot as the claim dependent on an independent claim which was persuasive argued for.
While the Applicant’s points may be understood, the Examiner respectfully disagrees thus maintain and updates the Rejection in view of the amended claims.

Election/Restrictions
Claims 2 – 3, 8 – 9, 12, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 22nd, 2021.
Applicant's election with traverse of Species XI in the reply filed on June 22nd, 2021 is acknowledged.
The traversal is on the ground(s) that the Applicant contends Figures 14 – 30 constitute a single grouping / embodiment of the invention [Page 1 line 8 – Page 2 line 7].
This is not found persuasive because in the Applicant’s own description, every single figure is labelled as “according to an embodiment”, but not necessarily the same embodiment or even the same feature of the invention.  In view of such a multi-faceted invention drawn to disparate classifications (see the various CPC symbols given for each species in which the separate and disparate classifications justify the election requirement), the search burden has been demonstrated and contrary to Applicant’s 
The requirement was deemed proper and therefore was made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 26th, 2021 was filed before the mailing date of the Final Rejection (mailed November 8th, 2021).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
The information disclosure statement (IDS) submitted on February 22nd, 2021 was filed before the mailing date of the First Action on the Merits (mailed July 19th, 2021).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
The information disclosure statement filed February 22nd, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language (see the lines out / struck references in the signed IDS by the Examiner).  It has been placed in the application file, but the information referred to therein has not been considered.

Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and 


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, and 15 of U.S. Patent No. 11,164,340.
Although the claims at issue are not identical, they are not patentably distinct from each other because of at least the reasons given in the table below:
Pending Application
US Patent #11,164,340 B2
Claims from Published Application
Claim 1) See claim 10 which is the apparatus performing the steps of the claimed method.
Claim 14) See claim 1 which is the apparatus performing the steps of the claimed method.
Claim 11) See claim 10 which is the apparatus performing the steps of the claimed program.
Claim 15) See claim 1 which is the apparatus performing the steps of the claimed method.
Claim 10) An image decoding apparatus comprising:

a memory storing one or more instructions; and

a processor configured to execute the one or more instructions stored in the memory to:

[The preambles are obvious variants as the pending claims use DNNs to implement to AI techniques of the decoding apparatus as readily recognized by one of ordinary skill in the art.  Further, the Patented claim renders obvious the use of a “memory” as in the pending claim].

obtain deep neural network (DNN) update information that is obtained by inputting a training image to a first DNN and performing artificial 

[The patented “wherein the DNN setting information includes DNN …” including the use of “joint training” in the patented limitation renders obvious using DNN setting information to train / modify the patented down-scaling DNN which is an obvious variant of the pending claim “first DNN” to one of ordinary skill in the art.]

updating DNN setting information of the second DNN based on the DNN update information indicating the one or more pieces of DNN setting information of the second DNN, which are determined to be used for previous AI upscaling, are updated; and

[The Patented “wherein” limitations renders obvious to one of ordinary skill in the art the use of DNN setting information to update the up-sampling DNN and to use (see “jointly requirement) the setting information from the up-scaling DNN (pending claim first DNN) to feedback to the down-scaling DNN (pending claim second DNN).]

obtain an output image by performing Al up-scaling on an input image using the second DNN, according to the updated DNN setting information,

wherein the one or more pieces of DNN setting information of the second DNN, which are determined to be used for previous Al upscaling, are determined as the DNN setting information of the second DNN, based on the DNN update information indicating the one or more pieces of DNN setting information of the second, which are determined to be used for previous AI upscaling, are not updated.

[The Patented “third image” and generation of the third image is an obvious variant of the pending “output image” including the derivation of the image and DNNs used.  Further, the last “wherein” clause in the pending claim is an obvious variant of the information updated / set in the Patented claims as the scope of the “flag information” in the Patented claim also signals not updated the DNN information as understood by 


at least one processor configured to execute one or more instructions stored in a memory to:










obtain image data generated from performing first encoding on a first image and AI data related to AI 

obtain a second image corresponding to the first image by performing first decoding on the image data;

obtain, based on the AI data, deep neural network (DNN) setting information for performing AI up-scaling of the second image; and

generate a third image by performing the AI up-scaling on the second image via an up-scaling DNN operating according to the DNN setting information,

wherein the DNN setting information includes DNN information updated for performing the AI up-scaling of at least one second image corresponding to the at least one original image via joint training of the up-scaling DNN and a down-scaling DNN used for the AI down-scaling of the at least one original image, the joint training being performed using the at least one original image, and

wherein the DNN setting information includes flag information indicating whether to perform the AI up-scaling by using a filter kernel of a convolution layer in a predetermined DNN or whether to perform the AI up-scaling by using a filter kernel of a convolution layer in a DNN updated for performing the AI up-scaling of the at least one second image corresponding to the at least one original image via the joint training of the up-scaling DNN and the down-scaling DNN used for the AI down-scaling of the at least one original image.


It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to understand the up-scaling and down-scaling DNNs of the Patented claims are obvious variants of the first and second DNNs in the pending claims and additionally the use of the “flag” information in the Patented claims renders obvious signaling update information to the DNNs in manners that are obvious variants to one of ordinary skill in the art.

Claims 1, 10, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2, 10 – 15 of copending US Application No. 17/091,889 (US PG PUB 2021/0142445 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because of at least the reasons given in the table below:
Pending Application
US PG PUB 2021/0142445 A1
Published Claims
Claim 1) See claim 10 which is the apparatus performing the steps of the claimed method.
Claim 15) See claim 1 which is the apparatus performing the steps of the claimed method.

Claim 16) See claim 2 which is the apparatus performing the steps of the claimed method.
Claim 11) See claim 10 which is the apparatus performing the steps of the claimed program.
See claims 1 – 2 and 15 – 16 which are the apparatus and method steps to be implemented in software (obvious variant in view of the processor configured to in claim 1) performing the steps of the claimed method.
Claim 10) An image decoding apparatus comprising:

a memory storing one or more instructions; and

a processor configured to execute the one or more instructions stored in the memory to:

[The preambles are obvious variants as the pending claims use DNNs to implement to AI techniques of the decoding apparatus as readily recognized by one of ordinary skill in the art.].

obtain deep neural network (DNN) update information that is obtained by inputting a training image to a first DNN and performing artificial intelligence (AI) down-scaling on the training image by the first DNN, wherein the DNN update 

[The ‘445 “first parameters” and “second parameters” are obvious variants of the update information between neural networks as would be understood to one of ordinary skill in the art.  Further, the function of the ‘445 first DNN and the pending first DNN are the same / similar and recognized as obvious variants to one of ordinary skill in the art.]

updating DNN setting information of the second DNN based on the DNN update information indicating the one or more pieces of DNN setting information of the second DNN, which are determined to be used for previous AI upscaling, are updated; and

[The ‘445 “parameters” is an obvious variants of the pending “setting information” claimed as readily recognized by one of ordinary skill in the art.  Further, the second DNN in the ‘445 claim 1 performs the “up-scaling” and is an obvious variant of the pending second DNN.  Further the training in claim 2 renders obvious the updating via parameters in claim 1 as an obvious variant of that in the pending claim to one of ordinary skill in the art.]

obtain an output image by performing Al up-scaling on an input image using the second DNN, according to the updated DNN setting information,

wherein the one or more pieces of DNN setting information of the second DNN, which are determined to be used for previous Al upscaling, are determined as the DNN setting information of the second DNN, based on the DNN update information indicating the one or more pieces of DNN setting information of the second, which are determined to be used for previous AI upscaling, are not updated.

[The ‘445 “third image” and generation of the third image is an obvious variant of the pending “output image” including the derivation of the image and DNNs used.  Further, the last “wherein” clause in the pending claim is an obvious variant of the “parameter” information in the ‘445 claims as the scope in the ‘445 claim also signals not updated the DNN information as understood by one of 


a memory storing one or more instructions; and

a processor configured to execute the one or more instructions stored in the memory to:






obtain image data corresponding to a first image, wherein the first image is AI-downscaled from an original image by an AI encoding apparatus by using a first deep neural network (DNN),



wherein the third image is AI-upscaled from the second image, by performing an operation between the second image and first parameters of filter kernels comprised in a second DNN by using the second DNN corresponding to the first DNN, wherein each of the first parameters is of a type integer, and the first parameters are determined as values associated with a second parameters of filter kernels comprised in the first DNN.

Claim 2) The AI decoding apparatus of claim 1, wherein the second DNN is a network trained jointly with the first DNN and trained based on an image obtained in training of the first DNN.


This is a provisional nonstatutory double patenting rejection.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to understand the up-scaling and down-scaling DNNs of the ‘445 claims are obvious variants of the first and second DNNs in the pending claims and additionally the use of the “parameter” information in the ‘445 claims renders obvious signaling update information to the DNNs in manners that are obvious variants to one of ordinary skill in the art.


Claim Objections
Claim 12 is objected to because of the following informalities:
Regarding claim 12, while the claim is currently withdrawn the “the DNN index information” [line 4] lack antecedent basis and further “index information” is not recited in claim 11, thus the claim is Indefinite and is cited not should the claim be Rejoined upon Allowance.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 13 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claims 13 – 14, the claims depend on claim 11 but do not cure the deficiencies of independent claim 11 and thus are similarly Rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11 and 13 – 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Regarding claim 11, the preamble lacks patentable weight and the claim thus is the instructions (program / software) which conditionally affects a processor (apparatus) where the processor is not positively recited.  Thus, the claim is considered as encompassing software per se since the claim itself in Indefinite as to the claim’s statutory category.  Software per se does not fall within the statutory categories of a “process,” a “machine,” a “manufacture,” or a “composition of matter” and thus is non-statutory subject matter.
Regarding claims 13 – 14, the claims depend on claim 11 but do not cure the deficiencies of independent claim 11 and thus are similarly Rejected.

Allowable Subject Matter
Claims 1 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under Obvious-type Double Patenting as set forth in this Office action.

Claims 4 – 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 is taken as the representative claim with claims 10 and 11 indicated as allowable for similar reasons as well as the dependent claims.
Claim 1 recites a novel approach to signaling information to update DNNs in the down-scaling / up-scaling process in encoding / decoding in which the up-scaling DNN is sending the information to the down-scaling DNN to update or not (not all parameters are updated) using training images and actual inputs / outputs to modify the performance of the DNNs.  While DNNs would be known to update themselves, the feedback configuration claimed is not readily rendered obvious or the use of multiple DNNs with selective feedback / settings updates in the down-sampling / up-sampling video processing application are not obvious at the time of the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Karras, et al (US PG PUB 2021/0049468 A1 referred to as “Karras” throughout) teaches in Fig. 6C reference character 655 signaling NN information for the networks in Figure 2 (subfigure included) to process images with NN / DNNs.  Kim, et al. (US PG PUB 2020/0221242 A1 referred to as “Kim 42” throughout) teaches in Figure 7 and Paragraphs 53 and 217 signaling NN / DNN information for the updates to parameters (e.g. weights and biases).  Nam, et al. (US PG PUB 2020/0211172 A1 referred to as “Nam” throughout) in Figure 7 and Paragraphs 209 – 223 teach the use of NNs with resolution determination for coding and setting parameters.  Chakravarty, et al. (US PG PUB 2020/0097724 A1 referred to as “Chak” throughout) in Figures 9 – 10 and Paragraphs 94 – 100 rending obvious signaling to .
Related cases which could raise ODP / Double Patenting Issues based on amendments made to the claims: Lee, et al. (US PG PUB 2021/0127135 A1 referred to as “Lee” throughout); Kim, et al. (US PG PUB 2020/0126262 A1 referred to as “Kim” throughout); Lee, et al. (US PG PUB 2021/0125380 A1 referred to as “Lee 80” throughout).
Additional Pertinent art based on updated search and consideration: Price, et al. (US PG PUB 2018/0108137 A1 referred to as “Price” throughout) in Paragraph 47 teaches features of at least the independent claims.  Kimpe (US PG PUB 2007/0183493 A1 referred to as “Kimpe” throughout) in Paragraphs 60 and 65 suggested variance of the bandwidth / bit rate to modify / adapt NNs for codecs by including up/down scaling features.

References previously recited against the claims are: Wang, et al. (US Patent #10,499,069 B2 referred to as “Wang” throughout), Minezawa (WO2021/059476 A1 referred to as “Minezawa” throughout) [Previously cited where the translation relied was provided with the Office Action mailed July 19th, 2021], Aytekin, et al. (US PG PUB 2020/0311551 A1 referred to as “Aytekin” throughout), and Mabey, et al. (US PG PUB 2005/0018768 A1 referred to as “Mabey” throughout).
References found in updated Search & Interference Search deemed pertinent are: Ranzato (US Patent #9,129,190 B1 referred to as “Ranzato” throughout) where claim 1 and Figure 1 are pertinent, but lacks the feedback / setting information sharing as claimed.  Liu, et al. (US PG PUB 2022/0036561 A1 referred to as “Liu” throughout) in claims 10 and 19 teaches similar techniques, but not for video encoding / decoding applications and instead focus on processing patches / image segments in medical applications.  Liu, et al. (US PG PUB 2020/0250539 A1 referred to as “Liu 39” throughout) in Figure E2 as the closest NN configuration discloses, but lacking the feedback / information settings as claimed in the present invention.  Bao, et al (US PG PUB 2020/0104720 A1 referred to as “Bao” throughout) in Figure 5 has similar NN processing, but lacks the information sharing and usage of the NN as in the present invention.  

Lee, et al. (US PG PUB 2021/0398326 A1 referred to as “Lee 26” throughout) in claim 19 renders obvious most of the features, but performs a resolution threshold check before using the down-scaling and up-scaling DNNs unlike the present invention.
Kim, et al. (US PG PUB 2021/0256658 A1 referred to as “Kim 58” throughout) while performs up-scaling and down-scaling does not provide in the claims the feedback as in the present invention.
Jeon, et al. (US PG PUB 2020/0193647 A1 referred to as “Jeon” throughout) in the independent claims focuses on pixel changing value aspects in the image processing that are not present or claimed in the present invention.
Kim, et al. (US PG PUB 2020/0184685 A1 referred to as “Kim 85” throughout) focuses on the encoder half processing instead of the decoder half as in the present invention.
Park, et al. (US PG PUB 2020/0126187 A1 referred to as “Park” throughout) has bitrate and codec type considerations in the NN updating that is not claimed in the present invention.
Kim, et al. US PG PUB 2020/0126186 A1 referred to as “Kim 86” throughout) has the thresholding and comparison checks on whether or not to upscale which lacks in the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487